       Case 4:21-cv-00012-WTM-CLR Document 7 Filed 02/23/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


BETTY SMITH,

       Plaintiff,

V.                                            CASE NO. CV421-012


APPLEPEEL ENTERPRISES, INC. and
KEN CORONA,

        Defendants.




                                  ORDER


       Before the Court is Defendant Applepeel Enterprises, Inc.'s

Rescission of Removal and Motion to Remand to State Court. (Doc.

6.) Plaintiff Betty Smith filed this action in the State Court of

Chatham County, Georgia, on October 22, 2020. (Doc. 1, Attach. 2

at 6.) On January 19, 2021, Defendant Applepeel removed the case

to this Court alleging that the Court had diversity jurisdiction

pursuant to 28 U.S.C. § 1332. (Doc. 1 at 1.) Now, Defendant

Applepeel moves the Court to remand this case to the State Court

of Chatham County. (Doc. 6 at 1.) Plaintiff has not responded to

Defendant Applepeel's motion.

       Under Local Rule 7.5, a party opposing a motion '^shall serve

and file a response within fourteen (14) days of service of the

motion" and ^Mf]ailure to respond within the applicable time period

shall indicate that there is no opposition to a motion." S.D. Ga.

L.R.    7.5.   Plaintiff   has   plainly failed    to   timely   respond   to
    Case 4:21-cv-00012-WTM-CLR Document 7 Filed 02/23/21 Page 2 of 2




Defendant Applepeel's motion. Accordingly, pursuant to 28 U.S.C.

§ 1447(c), this case is hereby REMANDED to the State Court of

Chatham   County,   Georgia,    for   further   proceedings.   Following

remand, the Clerk of Court is DIRECTED to close this case.

                        O "S>
     SO ORDERED this            day of February 2021.




                                  WILLIAM T. MOORE, JR.
                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
